


EXHIBIT 10.3.3(a)

 

Please Record and Return To:

 

Jeffrey F. Hetsko

Troutman Sanders LLP

Suite 5200

600 Peachtree Street NE

Atlanta, GA 30308

 

 

AMENDMENT NO. 1 TO

PLANT ALVIN W. VOGTLE NUCLEAR UNITS

AMENDED AND RESTATED OPERATING AGREEMENT

 

THIS AMENDMENT NO. 1 TO PLANT ALVIN W. VOGTLE NUCLEAR UNITS AMENDED AND RESTATED
OPERATING AGREEMENT dated as of April 8, 2008 (this “Amendment No. 1”), amends
that certain Plant Alvin W. Vogtle Nuclear Units Amended and Restated Operating
Agreement (“Operating Agreement”) dated as of April 21, 2006, by and among
Georgia Power Company (“Georgia Power”), Oglethorpe Power Corporation (An
Electric Membership Corporation) (“Oglethorpe Power”), Municipal Electric
Authority of Georgia (“MEAG”) and City of Dalton, Georgia acting by and through
its Board of Water, Light and Sinking Fund Commissioners d/b/a Dalton Utilities
(“Dalton”) (each a “Party” and collectively the “Parties”), is being entered
into by and among the Parties.

 

WITNESSETH

 

WHEREAS, the Parties entered into the Operating Agreement as referenced above;

 

WHEREAS, Dalton has requested an amendment to the Operating Agreement to clarify
the identity of Dalton as a Party; and

 

WHEREAS, each of the other Parties believes it is appropriate and is willing to
amend the Operating Agreement as set forth below.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable

 

--------------------------------------------------------------------------------


 

consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.0            Defined Terms.

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meaning given to such terms in the Operating Agreement.

 

Section 2.0            Amendments to Operating Agreement.

 

Section 2.01.         The following Article X shall be added to and become a
part of the Operating Agreement:

 

“ARTICLE X                      DALTON UTILITIES

 

10.1        For all purposes of this Agreement:

 

(a)           the term ‘City of Dalton’ shall mean the City of Dalton, Georgia,
an incorporated municipality of the State of Georgia;

 

(b)           the term ‘Dalton’ shall mean only the utility company, property
and assets operated by the Board of Water, Light and Sinking Fund Commissioners
of the City of Dalton, Georgia d/b/a Dalton Utilities, its successors,
successors-in-title or assigns, including without limitation any successors to
the business of Dalton and the City of Dalton in the event the Board of Water,
Light and Sinking Fund Commissioners ceases to exist by reason of an action of
the Mayor and Council of the City of Dalton or of the General Assembly of the
State of Georgia or any other cause; and

 

(c)           the term ‘Dalton Utilities Assets’ shall mean collectively (i) all
property or assets of Dalton, including without limitation all electric power
generation, transmission and distribution assets, owned or operated by the City
of Dalton and contract rights and receivables related thereto, which now or at
any time in the future are owned, used or operated by Dalton in connection with
the public utilities of the City of Dalton, and such property and assets shall
include without limitation any sale, insurance, condemnation or other proceeds
with respect to such property and assets; and (ii) all accounts receivable,
debts, income or other amounts owed to Dalton in connection with the public
utilities of the City of Dalton.

 

10.2        Notwithstanding any other term or provision of this Agreement to the
contrary, the Parties hereby agree that:

 

(a)           if any Party obtains any money judgment against either the City of
Dalton or Dalton because of Dalton’s default under this Agreement or breach by
Dalton of any representation or warranty under this Agreement, such Party’s sole
remedy to satisfy the judgment shall be to exercise all legal and equitable
rights available to it to realize upon any and all of the Dalton Utilities
Assets;

 

2

--------------------------------------------------------------------------------


 

(b)           payments of all amounts of any kind or nature whatsoever that may
at any time be due and owing by Dalton pursuant to the terms of, or resulting
from, this Agreement shall be payable solely out of the Dalton Utilities Assets
and shall not be payable from any other source, including without limitation the
‘General Fund’ of the City of Dalton;

 

(c)           no such payments shall be, or be deemed to be, a debt, as
contemplated by Article IX Section V of the Constitution of the State of
Georgia, of the City of Dalton under any circumstance or for any purpose
whatsoever, nor shall this Agreement constitute a pledge of the full faith and
credit of the City of Dalton, nor shall the City of Dalton appropriate or be
required to appropriate funds to pay for any amounts due under this Agreement;

 

(d)           no Party will ever have the right to compel the exercise of any
taxing power of the City of Dalton to pay any amount due from Dalton under this
agreement, nor to enforce payment thereof against any property of the City of
Dalton other than the Dalton Utilities Assets;

 

(e)           no Party shall have any recourse for payment hereunder against any
source of funds of the City of Dalton other than the Dalton Utilities Assets,
and each Party hereby irrevocably and unconditionally waives any recourse or
claim it may or could otherwise have or allege to have against any payment
source of the City of Dalton other than the Dalton Utilities Assets; and

 

(f)            no provision of this Agreement is intended to, nor shall any such
provision in any way (i) grant, convey or otherwise extend to any Party any
lien, encumbrance or other charge against the Dalton Utilities Assets, or
(ii) modify, impair, subordinate or otherwise affect the rights, obligations and
privileges of Dalton arising under the City of Dalton, Georgia Combined
Utilities Revenue Bonds, Series 1997, the City of Dalton, Georgia Combined
Utilities Revenue Bonds, Series 1999, or any other obligation of Dalton
Utilities.

 

10.3        Subject to the limitations set forth in Section 10.2, no provision
of this Article X shall prohibit any Party from:

 

(a)           Filing and prosecuting a civil action against the City of Dalton,
and pursuing any and all legal or equitable remedies available to it, because of
Dalton’s default under this Agreement or breach by Dalton of any representation
or warranty under this Agreement, including without limitation, all remedies
provided in this Agreement;

 

(b)           Pursuing satisfaction of any judgment it may obtain against the
City of Dalton in any proceeding contemplated by Section 10.3(a) against any and
all of the Dalton Utilities Assets even if the Board of Water, Light and Sinking
Fund Commissioners shall cease to exist by reason of an action of the Mayor and
Council of the City of Dalton or of the General Assembly of the State of Georgia
or any other cause.”

 

3

--------------------------------------------------------------------------------


 

Section 3.0            Miscellaneous.

 

Section 3.01.  Effect of Amendment.  By executing this Amendment No. 1, the
Parties agree to be bound by the terms of Section 2.0 above effective as of the
date first written above.

 

Section 3.02.  Reference to Operating Agreement.  On and after the date first
above written, each reference in the Operating Agreement and other documents to
“the Operating Agreement”, “this Agreement”, “the Agreement”, “hereunder”,
“thereunder”, “hereto” or “thereto” or words of like import referring to the
Operating Agreement, shall mean and be a reference to the Operating Agreement,
as amended by this Amendment No. 1.

 

Section 3.03.  Continuing Effect.  The Operating Agreement, as specifically
amended by this Amendment No. 1, is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed.

 

Section 3.04.  Governing Law.  This Amendment No. 1 shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.

 

Section 3.05.  Counterparts.  This Amendment No. 1 may be executed by one or
more of the Parties hereto in any number of separate counterparts, each of which
when so executed shall be an original and all of which taken together shall be
deemed to constitute but one and the same instrument.  Transmission by facsimile
of the signature page hereof signed by an authorized representative of a Party
will be conclusive evidence of the due execution by such Party of this Amendment
No. 1.  The Parties agree, however, to provide originally executed documents
promptly following any facsimile transmission pursuant to this provision.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their duly authorized representatives as of the
date first written above.

 

Signed, sealed and delivered in the presence of:

 

GEORGIA POWER COMPANY

 

 

 

/s/ Witness

 

By:

/s/ James H. Miller III

Witness

 

Name:   James H. Miller III

 

 

Its:  Senior Vice President and General Counsel

/s/ Tracy D. Kitchens

 

 

Notary Public

 

Attest:

/s/ Daniel Lowry

My Commission expires: February 24, 2010

 

Its:  Corporate Secretary

Notarial Seal

 

 

(CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION

 

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

/s/ George B. Taylor, Jr.

 

 

Witness

 

By:

/s/ Thomas A. Smith

 

 

Name:   Thomas A. Smith

/s/ Jo Ann Smith

 

Its:  President and Chief Executive Officer

Notary Public

 

 

My Commission expires: August 11, 2009

 

Attest:

/s/ Patricia N. Nash

Notarial Seal

 

Its:  Secretary

 

 

 

(CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

/s/ Witness

 

By:

/s/ Robert P. Johnston

Witness

 

Name:   Robert P. Johnston

 

 

Its:  President and Chief Executive Officer

/s/ Shirley R. Smallwood

 

 

Notary Public

 

Attest:

/s/ Peter M. Degnan

My Commission expires: March 2, 2011

 

Its:  General Counsel

Notarial Seal

 

 

(CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA

 

 

BY: BOARD OF WATER, LIGHT AND SINKING

/s/ Witness

 

FUND COMMISSIONERS d/b/a DALTON UTILITIES

Witness

 

 

 

 

By:

/s/ Don Cope

/s/ Pam Witherow

 

Name:   Don Cope

Notary Public

 

Title:  President and Chief Executive Officer

My Commission expires: June 14, 2011

 

 

Notarial Seal

 

Attest:

/s/ George Mitchell

 

 

Title:  Secretary

 

 

 

(SEAL)

 

5

--------------------------------------------------------------------------------
